CORRE PAGE PRORESERR Dpeemeah?s-6rieledMOsLZROP Aan etLab fz

Joe | Q

+17792067680

Saturday, June 6, 2020

   

What is going on?

11:12 PM

Sunday, June 7, 2020

| will be in Peat fe

today. Fs ae
eYevitalsi gor

First lam making c
stop.

 

6:53AM &

® on my good- Enka Ae
nessllll Santa fe
is 12 hours away
from where I'm at

7:04 AM

Who Te Tie

 

 
CEsd PEON YORR SER DoweUeint: 6 Fike OGOBI2GO aug4 P afl 3
< oe & a

+17792067680

Who hacked and ©

followed me? lam
at State police.

 

7:06 AM
© Not me 7:06 AM

| will also be going
to the media and fil-
ing suit if not turned
over voluntarily.

 

7:10 AM

© You want to sue
me? mle eo 7:10 AM

AY aeX=\ic-1m ate ecco
and followed me.

Hacking is a crime
a7

 

 
Cadaed PE RENROEASIERR Poweminent + OF ifetPOIOsI ZG PrauerE saHiae

¢ Joe ~. Q

+17792067680

© okay good | luck
with thatlll | 3
On: thin that

  

how many open —
hacking cases are
out there — i. aaa am

oO In order to sue me,
you would have to.
find out my real
namell!

 

7:16AM

Yes that is where

the police and judge

 

 
 

Cesisd FORE PRAT FRR Dpaetnents OFifst OGTR ZO Raye RsiaSlaeD

< vee & a

+17792067680

(tom ATMS AAT

the police and judge
come into play. You
will never be able to

210

7:16 AM

And you will go Ko)
jail to boot.

 

7:17 AM

oO Who said anything |
aboutselling = javay

And I'm good

friends with one of

the best forensic

481-18

 

 
 

CCB eli RR HORSES FR, TSMRRENE: FiIEUOBFOBIATR Tab ad mbB99

< oe & a

+17792067680

What are you going

to do put it under
your bed? Lol.

 

7:18 AM

What is so funny?
How are you going

to explain yourself
to the media?

7:19 AM

 

@ . You can't even find
me lol : 3

You re a funny lady 7:20 AM

© should! go
through every
case that you've
lost?

71:37 AM

 
C ( -6 Fife
Cede FZ O Ev CORES PRR Poweurient st Fife OSOBIZCRO Paty ae aft

< Joe

~~ a

+17792067680

wglpne sees” 7:59 AM

 

Charges are being
brought for harass-
ment by state.they
Ee getting video
footage and emails
to Forrest now.| was
told to direct you to
cease contacting
me. | will further pur-
sue with fbi for crim-
inal hacking charges
and begin civil litiga-
tion/media. Please
cease contacting
AIRC Assim Oem EO
to go un

CELL
 

Ciel Fog Moe TR, QasUUnRRKZe- FilGd ObOBMOY Pabads Db829
oe Me

aaa 8:02 AM, Jun7

~~ Charges are being brought for harassment by
- gtate.they Ee getting video footage and emails
~ to Forrest now.! was told to direct you to cease
-- contacting me. | will further pursue with fbi
~ for criminal hacking charges and begin civil
- litigation/ media. Please cease contacting me
unless you wish to go undo your wrong.

Bl <

Copy text Share

(II O <

 
 

COBB PAREPCORESIFR Dpaetnmeh®s-6rifeteoses! 20g pray, (e068

< Joe t, Q

+4 17792067680

 

 

ass ae 8:07 AM

You have ae

 

advised to stop.

8:09 AM

Qo Oh my good-
nessllll You. have
been advised
to stop being a
retarded fucknut,
but that wil) 6 never

 

 
 

Cease P2eKnGoRaAIRR Ooseminehe?- OF ietpOeOs ZO ses eons ae

 

woe % Q }

+17792067680

@ Like! had said ee
_ luck finding me

t m in Mexico right
MOW

  

8:11AM
The us a
Gaenindtith has
zero poy in
Mexico — wi oe B12 AM

BW aysm CRO MSLOLI MULLS Ke) ©

 

you from selling.

8:12 AM

© Youcantsue —
someone who you
can't serve papers
too

 

 
 

CRsb GREIF PRO BOLORRERS © File OOOH/AGY PRGA Ofz9

¢ Joe tt Qi:

+17792067680

'm on my way to —
see Forrest and

media/feds. Please
stop texting me. |

 

8:12 AM

| can stop any
em auction a\e)0)s\ au

oO Talk to whomever
you want |

8:13 AM

Sounds good. Now

stop texting me.

8:13 AM

 

© Nope 8:14 AM

@ You're not really
good at technology.

Nn arom re | ee mia rr L-

A © ss eth

IH O <

 
 

 

CeSisb FPEUEOQRES FFE RODOLURRERS-© File OOOBIGO PAI 20 DEIe9

< vee & a

+17792067680

@ You're not really —
good | at technology.

Do your homework
atleast before —
telling me some
bullshit

a 8:16AM

What are you ce

about?

 

| just ae nie an

8:17 AM
© Call whomever you -
want

You're not scaring

me 8:18AM
© You are a shitty |

lawyer, | can tell
AG 6s eth

[I] O <

 
 

CBB se IBC OHOSEAETERO DOCUMERELS Fda DERISTARQ PREG a] DEBA9

< wee & a

+17792067680

 

8419 AM

QO You can't convince.
me, how do you —
plan on convincing
a judge/jury — =) 8:22 AM

This was docu-

mented and filmed

for years. It is very
easy actually.

 

8:23 AM

© unbuh

8:23 AM

© Just like you had
done with Zillow

ies 2

Ac oo eth

IH 2s) <

 
 

CSaisb TROL SAE FRO DOELATERAS FikkaDOMBZGQ PBaqe2 Bb829

< doe ae

+17 792067680

Or your exhusband
for that matter

8:24AM

Qo Btw, Michael Haas
sends his regards —

 

 

You must be a very
young person to not

stop when you have
been told to stop.

 

8:25 AM

@ age has nothing to.
do with this

Because | know

that there's

nothing that you

can do ¥.

B:2b- «vl
A oss et

HI O <

 
CREF BENE OCRR SEER OBUUURIEEA-6 FifeleOODEARY PAGER O29
< vee & a

+17792067680

So you are from |
Chicago and know

 

sar ane' Michael Haas?

now of him

   

4 know every t battle
‘that you ve lost ~ 8:28 AM
So you Beer ae
hacked me so you
could become
famous and rich. Do

you have receipts
ice) mi aoe oLele). <0)
emails of your

 

8:29 AM

@ Don't worry about

what | have a
A © a eth

 

 

 
 

CaS Sse AO AORGRRAE FRO DOCUMEMALS FAlédcDEMB/g PRaK ies

 

< woe & a

+17792067680

Oc Don't worry, about
what I have ©

8:30 AM

You have rmEsTT
nothing. | was there
for three years. You

have to solve the
puzzle twice to get
to where it was.

 

8:30 AM

everything 7 a

Don't worry 8:31 AM

Yeah sure. It was
m filmed.

G This is so much

fiin =
RA ts Se tp

HI O <

 
Che & TBR WoRES ER! DPRUURERS 6 Fide OSOB/DRO PRe ea O29

< Joe t Qa

HLF Pg20B7E80

Qo This i is so omuch
fun — ese e 8:32 AM

 

©. Would you
like Michaels s

address? — ee ie * a9 AM

 

 

© Hello pussycat x

Aa ei

HH © <

 

 
 

Case TARR GOEES IPR DELLA Ure © FRE COOH/DE? RaMEIAG O1R9

< vee & a

+17792067680

“Meow

‘Meow

© were did you go
dady? eas

2 9:03, AM

  

 

I've told you to stop
contacting me. I'm

going to file the tro
suit today against
you and forrest

10:27 AM

 

© Lmaooooo soa2 AM

 

Who are vou
RA & eh

IH O <

 
 

 

CSB sb FOLD USSSA FERP HOEDATERAS Fda EMBER PRaGeTObS9

< vee &% a

+17792067680

 

Who are you —
going to file suit
against if if you

 

ess re ei | : 10:45 AM

@ i mnot going to
lose any sleep |
over your dumb
ass

10:46 AM

Ne) cats Pete to

Santa Fe newspaper
for starts

 

70:55 AM

 
 

CES TB Nay Db GPRD GULLAE AT Fide OOREDER PREGA Oreo

< Joe a Q

+17792067680

© ox...

oO ‘Whatever makes
yOu feel pete

~ 10:55 AM

   

oe 40:56 AM

© | ‘Are. you going to.
tell the newspaper
that some CS
random guy keeps
harassing you —

4447 AM

at are hic a Oue

Now

 

11:17 AM

O Because that's the
only evidence that
you really have. M

[It O | <

 
 

Ase FO OOS PRD SCURRT rfLROGIRBIARS eRag agers?

Joe :
< +17792067680 ~ Qa:
Qo Because that Ss the

only evidence that

you really have.

ee else i is

hearsay!!! | . 11:18 AM
© You’ ve never seen

‘me, you. don't even

‘know who | amll!

Welinomtik

 

' 17:19 AM

You do know there
are civil and criminal

eVect] Leu cels
hacking. This will
be a federal case. I

AO ss eS ff

fj

 

 
 

 

Cased 1 g0yqy Qotase gE? BULL AREAL rida bamsieg PRaqse DEBaS

< joe & a

+17792067680

You do know there
are civil and criminal
federal penalties for
hacking. This will
be a federal case. |

suggest you honor
my request to cease
contacting me and
have a lawyer call
me. Thank you.

 

11:21 AM

© 1macoo00 if you
had any evidence,
but you don't!!!

11:21 AM

NColUR CTV esc
away when you
started texting me

im oy-\i0)t- N10 e (0) ae

 

 
 

 

Case 1:20-cv-00553-JFR Document 23-6

Case 1:30;4v-poage-yrR, Document rile PEASH SCR ayUS PS IPS

< vee ae

+17792067680

WURDE
away when you
started texting me

before | even got
ey-Cel Kom MaCcmcicicLieil
ele cte

  

© Um, youre an idiot
But, good luck
I know the law

Texting someone
is not acrime

11:24 AM

@ Like I've said good
luck

11:25AM

How so? Tell me. —

 

 
 

 

Cassa To 205qV VSO FERD BOEDATEri 9 Fide DERISIDRQ PEGgS2 310829

< vee &

+17792067680

How so? Tell me.

What brought you
to the corner in the

first place? What
clue was that and.
lasts

 

© ood luck finding —
We oe

Do nt care! 11:25 AM

 

only good for my
amusement voc am

 

 
 

 

C288 ck OARVEPROSEA FRO GOCUMTERAS Frida DEBARY PRagq22089°

Joe we Q

+17792067680

   

What clue was at
the location e years
ago?
So your story is
that you randomly
walked straight

to the location

on your own
notwithstanding you
have no knowledge
OVmIARCUTA NS iic
or physical clues at
the location?

11:27 AM

e location € years
ago? |
11 Oh AM /

ce

Ao 8 eh

 
 

 

“Ease TRG GORES FER HOLURER SS Fide bOOORQ PEGE Ss

  

¢ oe ©. QQ:

+17792067680

So your story is

that you randomly
walked straight

to the location

Oye OLUmel Ue 7
notwithstanding you
have no knowledge
of the clue/answer
or physical clues at
the location?

V2? A

mmm |) ae mo dil
What clue was at
the location e years

ago? |
fem © years ago

So your story is
that you randomly
walked straight —
to the location

eye m ele meNa LE

 

notwithstanding you
have no knowledge
of the clue/answer
or physical clues at

 

ee | m

Teen Ce
Ron | et

IH O <

 
 

 

 

Eee 19 Pigav QO IF, DP utent 4 © Fife OOOBBEP Rate gP OFSLS

¢ doe &. Q }

+17792067680

Steele tas
What brought you
to the corner in the

first place? What
clue was that and
eTaTN Loli

  

12:25 4M

  
 
 

Don't Bel

“1125 AM

6 eyes 8. f :

mm gam ad

How so? Tell me.
What brought you
to the corner in the

iTes@ el CcCecean A ancl
PYM cTSMArcLmsIAL®
EVAN cies :

 

11:25 AN

AO On et

 

 

234567890

“y

Qwerty u OF

AG a et

 
 

 

“Case 130, 6 vO BER PBGUUen tS > FifPASEEIZGO rAt AC BIS 9

g oe © Qi:

+TATELEGTONS

‘But, good luck
y know the law

Texting someone
is not. a crime. e ~ V2 AM

.M;,

© sib ie Om

irene you ene
my request to cease
contacting me and
have a lawyer call
me. Thank you.

 

YI 2L AM

© maocoooo if you ©
had any evidence,
but you dont!!! aay

ere NZ vets

EAT ALAA Lee
started texting me

 

AO fs eM

iN OQ <

 
 

 

Cob TOG QoSga TER? SLUR ATS FREE OGIO DQQ Pag FP OSS

< vee &% a

+17792067680

N{eUmCteh ie Mee
EVE WA daLciA Aol e
started texting me

before | even got
back to the search

 

11:29 AM

QO That shows —
Aton F but i good

luck | BUR 40:94 AM

So again what clue/

answer exists near

idatemaactshsle leon

 

11:34 AM

© wy dick in your
mouth

11:37 AM

 

 
 

 

CASS FSET GR RgH IRR PRAUTHFIaNeS © Fifete DOEBIZRO PaURIAE OBL

< rn & a

+1 HFSZOR TEED

~ 11:38 AM

AB atsl@SMUarchan ele
want a federal judge

and the press and
els A sssiMCOM =r \els

 

11:39 AM

oO Let them read itl
I'm not worried!!! sasay
© Yout think that you
can scare people
who are way more
advanced than
youll! soem
© Times have
changed!!!
News flash!!!

12:11 PM

A ts eit

 
